DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The previous prior art rejection Brinati et al (US 20110082271) in view of Marchionni el al (US 20110160415) maintained.

Continued Examination Under 37 CFR 1.114

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 1-5, 16-17 and 21 are rejected under 35 U5.C. 103 as being unpatentable over Brinati et al (LIS 20110082271) in view of Marchionni el al (US 20110160415), cited in IDS, all cite din previous Office Action.
Amendments to claims 1 and 3 are noted. 
Amended claim 1 recited 60-81% mol of units derived from vinylidene fluoride (VDF), 18-39% of trifluoroethylene (TrFE) units and 0-5% mol of optional monomer. 
Claim 3 narrows range of VDF to 68-80% and TrFE to 20-35% mol.
Brinati teaches a composition, consisting of 75.1% mol of VDF and 24.9% mol of TrFE. 


The rejection can be found in the NON-FINAL office action mailed 10/27/2020 and is herein incorporated by reference.

Response to Arguments

5.	Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 

Applicant submits Declaration under 37CFR 1.132 signed by Mr. Aleccio Marrani. 
In Declaration, new experimental data are presented. The parameter Xc was determined to be equal to 66.13% for the composition comprising 79.5 wt% VDF, 20 wt% TrFE and 0.5 wt% acrylic acid.  This parameter satisfies the inequality condition claimed: Xc (%) > a*CM(%moles)+b, wherein a = -1.10 and b=75.00, and CM (%moles) is the content of recurring units different than VDF expressed in % moles, with respect to the total moles of recurring units.
However, Declaration does not compare the data above with Brinati’s values from the composition, consisting of 75.1% mol of VDF and 24.9% mol of TrFE, which is within the limits recited in amended claims 1 and 3.
Another words, there is no indication or suggestion from the Declaration that even though Brinati teaches the composition claimed, it may not satisfied the inequality between Xc and a*CM(%moles)+b parameters.




6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765